DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-7, and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a metal probe structure, comprising: 
a metal layer, wherein the metal layer is located over a side surface and a top surface of the plurality of first metal components to physically connect to the first metal components, thereby forming a metal probe with the plurality of first metal components, in combination with all other elements of claim 1.

Claims 2 and 4-6 are also allowed as they further limit claim 1.

Regarding claim 7, the prior art of record taken alone or in combination fails to teach a metal probe structure, comprising:
 metal layer over a side and a top surface of the plurality of metal stacks to physically connect to the metal stacks, thereby forming a metal probe with the plurality of metal stacks, in combination with all other elements of claim 7.

Claims 9-12 are also allowed as they further limit claim 7.

Regarding claim 13, the prior art of record taken alone or in combination fails to
teach a method for fabricating a metal probe structure, comprising steps of:
performing an etching process, removing a portion of the second flexible dielectric layer to expose a portion of the first metal components to form a metal probe,
wherein the first metal components have a maximum width of about 5 to 200
micrometers, in combination with all other elements of claim 13.

Claims 14-20 are also allowed as they further limit claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868